Exhibit 10.77

 

100% CoC Acceleration on Double Trigger

 

ADDENDUM

TO

STOCK OPTION AGREEMENT

 

The following provisions are hereby incorporated into, and are hereby made a
part of, that certain Stock Option Agreement (the “Option Agreement”) by and
between Borland Software Corporation (the “Corporation”) and [            ]
(“Optionee”) evidencing the stock option (the “Option”) granted to Optionee
under the terms of the Corporation’s 2002 Stock Incentive Plan, and such
provisions are effective immediately. All capitalized terms in this Addendum, to
the extent not otherwise defined herein, shall have the meanings assigned to
them in the Option Agreement.

 

SPECIAL ACCELERATION

 

1.    To the extent, in connection with a Change in Control, the Option is
assumed or replaced with a substitute option or otherwise continued in effect,
the Option (or such substitute option) shall not have any vesting acceleration
to any extent upon the occurrence of that Change in Control, and the Option (or
such substitute option) shall accordingly continue, over Optionee’s period of
Service after the Change in Control, to become vested and exercisable for the
Option Shares in one or more installments in accordance with the provisions of
the Option Agreement.

 

2.    To the extent, in connection with a Hostile Take-Over, the Option is
assumed or replaced with a substitute option or otherwise continued in effect,
the Option (or such substitute option) shall not have any vesting acceleration
to any extent upon the occurrence of that Hostile Take-Over, and the Option (or
such substitute option) shall accordingly continue, over Optionee’s period of
Service after the Hostile Take-Over, to become vested and exercisable for the
Option Shares in one or more installments in accordance with the provisions of
the Option Agreement.

 

3.    If, in connection with a Change in Control or a Hostile Take-Over, the
Option is not assumed or replaced with a substitute option or otherwise
continued in effect, and, instead the Option will terminate at the effective
date of the Change in Control or Hostile Take-Over, then one hundred percent
(100%) of the unvested shares subject to the Option shall automatically
accelerate vesting and become fully exercisable immediately prior to and
contingent on the effective date of the Change in Control or Hostile Take-Over
and the Option may be exercised for any or all of those accelerated Option
Shares (or other securities) as fully-vested shares, together with any other
Option Shares (or other securities) for which the Option has already become
vested and exercisable in accordance with the normal Vesting Schedule
immediately prior to the Change in Control or Hostile Take-Over.

 

4.    If Optionee’s Service is terminated as a result of an Involuntary
Termination during the Change in Control Period, then one hundred percent
(100%) of the unvested shares under the Option (or such substitute option),
shall automatically accelerate vesting as of the Termination Date and the Option
(or substitute option) may be exercised for any or all of those accelerated
Option Shares (or other securities) as fully-vested shares, together with any
other Option Shares (or other securities) for which the Option has already
become vested and exercisable in accordance with the normal Vesting Schedule.



--------------------------------------------------------------------------------

5.      For purposes of this Addendum, the following definitions shall be in
effect:

 

(a)    Change in Control Period. “Change in Control Period” means the period
beginning either (i) two (2) months prior to the date of a Change in Control and
ending twelve (12) months after the date of a Change in Control, or (ii) two
(2) months prior to the date of a Hostile Takeover and ending twelve (12) months
after the date of a Hostile Takeover.

 

(b)    Constructively Terminated. “Constructively Terminated” means Optionee’s
voluntary resignation following (i) a change in Optionee’s position with the
Company (or any Parent or Subsidiary employing Optionee) which materially
reduces Optionee’s duties and responsibilities, (ii) a reduction in Optionee’s
level of compensation (including base salary, fringe benefits and target bonus
under any corporate performance based bonus or incentive programs) or (iii) a
relocation of Optionee’s place of employment by more than fifty (50) miles,
provided and only if such change, reduction or relocation is effected by the
Corporation without Optionee’s consent.

 

(c)     Hostile Take-Over. “Hostile Take-Over” means a change in ownership or
control of the Corporation effected through either of the following
transactions:

 

(i)    a change in the composition of the Board such that the following
individuals cease for any reason to constitute a majority of the Board then
serving: individuals who, on the date hereof, constitute the members of the
Board and any new Board member (other than a Board member whose initial
assumption of office is in connection with an actual or threatened election
contest, including (but not limited to) a consent solicitation, relating to the
election of Board members) whose appointment or election by the Board or
nomination for election by the Corporation’s stockholders was approved or
recommended by a vote of at least two-thirds (2/3) of the Board members then
still in office who either were Board members on the date hereof or whose
appointment, election or nomination for election was previously so approved or
recommended, or

 

(ii)    the acquisition, directly or indirectly, by any person or related group
of persons (other than the Corporation or a person that directly or indirectly
controls, is controlled by, or is under common control with, the Corporation) of
beneficial ownership (within the meaning of Rule 13d-3 of the 1934 Act) of
securities possessing more than thirty percent (30%) of the total combined
voting power of the Corporation’s outstanding securities pursuant to a tender or
exchange offer made directly to the Corporation’s stockholders which the Board
does not recommend such stockholders to accept.

 

(d)    Involuntary Termination. “Involuntary Termination” means (i) any
termination of Optionee by the Corporation which is not effected for Misconduct;
(ii) any purported termination of Optionee by the Corporation which is effected
for Misconduct but for which the grounds relied upon are not valid; (iii) any
voluntary termination by Optionee as a result of Optionee being Constructively
Terminated; or (iv) the failure of the Corporation to obtain the assumption of
this Addendum by any successors of the Corporation.



--------------------------------------------------------------------------------

(e)    Termination Date. “Termination Date” shall mean the effective date of any
notice of termination delivered by one party to the other.

 

IN WITNESS WHEREOF, Borland Software Corporation has caused this Addendum to be
executed by its duly authorized officer as of the Effective Date specified
below.

 

BORLAND SOFTWARE CORPORATION:        EXECUTIVE:                (Signature)     
  (Signature)

By:

          

By:

   

Title:

          

Title:

   

 

 

EFFECTIVE DATE: